ORDER
PER CURIAM.
Defendant appeals his conviction of two counts of felonious restraint, § 565.120, RSMo 1986, three counts of armed criminal action, § 571.015, RSMo 1986, robbery first degree, § 569.020, RSMo 1986, and burglary first degree, § 569.160, RSMo 1986.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).